DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Both Claim 4’s are objected to because of the following informalities:  
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two of claim 4. This can be corrected by changing the second claim 4 to be –claim 5—and renumbering the following claims. However, to avoid confusion in the current Office Action, the examiner will refer to each claim 4 as 4(a) and 4(b) respectively. 
Claim 4(b) recites “the fastening system”. This is improper antecedent basis, but can be corrected by making dependent on current claim 4(a). 

Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4a is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 20110206547).

    PNG
    media_image1.png
    715
    618
    media_image1.png
    Greyscale

Regarding claim 1, Kim (FIG 1, including annotated FIG A above) discloses “An apparatus, comprising: a suction plug (140) configured for installation within a horizontal bore formed in a fluid end housing (horizontal bore In 110), the horizontal bore having a longitudinal axis (central axis of 140 is also the center axis of the horizontal bore) and the fluid end housing having an external surface (exterior of 110), the suction plug comprising: a first portion (“P1”) joined to a second portion (“P2”); in which the first portion has an outer diameter, Di (largest diameter of P1); in which the second portion has an outer diameter, D2 (diameter of P2); in which the diameter Di is greater than the diameter D2 (see FIG A); and in which the diameter Di projects from the external surface of the fluid end housing when the suction plug is installed within the horizontal bore (FIG A, see how the large diameter of P1 slightly extends past the wall of 110 that abuts 162), and upon installation of the suction plug within the horizontal bore, the difference between the diameters prevents further movement of the suction plug into the fluid end housing along the longitudinal axis of the horizontal bore (would occur from P1 abutting the shrunken portion of the horizontal bore at the left end).”

Regarding claim 2, Kim (FIG 1, including annotated FIG A above) discloses “in which the suction plug (140) is of single-piece construction (understood to be single piece in FIG 1).”  

Regarding claim 3, Kim (FIG 1, including annotated FIG A above) discloses “in which the suction plug is sized to form a barrier to fluid flow when installed within the horizontal bore (140 would block flow out of the right end of the horizontal bore).”
  
Regarding claim 4a, Kim (FIG 1, including annotated FIG A above) discloses “A fluid end assembly, comprising: a housing (110) having an external surface (exterior of 110) and a vertical bore (vertical bore defined by 114, extending to 130) extending therethrough, and a horizontal bore (horizontal bore where 
  
Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayyouk et al (US 20170002947).

    PNG
    media_image2.png
    561
    734
    media_image2.png
    Greyscale

Regarding claim 1, Bayyouk (FIG 2, including annotated FIG B above) discloses “An apparatus, comprising: a suction plug (68) configured for installation within a horizontal bore (horizontal bore through 18) formed in a fluid end housing, the horizontal bore having a longitudinal axis (axis of horizontal bore where 68, 32 reside) and the fluid end housing having an external surface (exterior and the other outward facing surfaces, including 60a; 60 is understood to be an “external surface” since it faces the outside), the suction plug comprising: a first portion (“P1”) joined to a second portion (“P2”); in which the first portion has an outer diameter, Di (diameter of P1); in which the second portion has an outer diameter, D2 (largest diameter of P2); in which the diameter Di is greater than the diameter D2 (see FIG B); and in which the diameter Di projects from the external surface of the fluid end housing when the suction plug is installed within the horizontal bore (projects past 60a), and upon installation of the suction plug within the horizontal bore, the difference between the diameters prevents further movement of the suction plug into the fluid end housing along the longitudinal axis of the horizontal bore (via abutment between P1 and 60a).”

Regarding claim 2, Bayyouk (FIG 2, including annotated FIG B above) discloses “in which the suction plug is of single-piece construction (understood to be single piece in FIG 2).”  

Regarding claim 3, Bayyouk (FIG 2, including annotated FIG B above) discloses “in which the suction plug is sized to form a barrier to fluid flow when installed within the horizontal bore (140 would block flow out of the right end of the horizontal bore).”

    PNG
    media_image3.png
    553
    606
    media_image3.png
    Greyscale

Regarding claim 5, Bayyouk (FIG 2, including annotated FIG C above) discloses “in which the second portion further comprises an outer diameter, D3 (“D3”), and an outer diameter, D4 (“D4”); in which the diameter D2 is greater than the diameters D3 and D4 (see FIG C); and in which the diameters D3 and D4 are positioned on opposite sides of the diameter D2 (see FIG C).”
  
Regarding claim 6, Bayyouk (FIG 2, including annotated FIG B) discloses “in which the first portion (P1) and the second portion (P2) each have a length; and in which the length of the second portion is more than three times the length of the first portion (see FIG B).  

Claim(s) 8-14, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gamboa (US 4861241).
 
Regarding claim 8, Gamboa (FIG 2) discloses “A fluid end assembly, comprising: a housing (12) having an external surface (exterior of 12) and a vertical bore (vertical bore where 21, 20 reside) extending therethrough, and a horizontal bore (horizontal bore where 22 resides) extending therethrough that intersects the vertical bore (see FIG 2); in which the horizontal bore is joined to the external surface by a beveled surface (beveled surface that abuts 22); in which no threads are formed in a wall of the housing surrounding the horizontal bore adjacent the beveled surface (no threads around beveled surface); a suction plug (18’, 22) installed within the horizontal bore; in which the suction plug comprises a first portion (18’) joined to a second portion (22) by a tapered portion (tapered right flange of 22 that abuts 18’); in which the tapered portion engages the beveled surface of the housing (see FIG 1); and in which the suction plug is of single-piece construction (although not monolithic, it is understood to be “single piece” as they are a single assembly) and is configured to form a barrier to fluid flow within the horizontal bore (see FIG 2, blocks right opening); a retainer (16) positioned on the external surface of the housing (see FIG 2), in which the retainer defines a threaded central opening (threaded hole in 16); a retaining nut (18) installed within the threaded central opening (see FIG 2); and a fastening system (unnumbered studs/nuts that pass through 16) installed within the retainer and the housing and configured to releasably hold the retaining nut against the suction plug (see FIG 2).”

Regarding claim 9, Gamboa (FIG 2) discloses “in which an outer diameter of the first portion (largest diameter of 18’) is greater than an outer diameter of the second portion (leftmost diameter of 22).”  

Regarding claim 10, Gamboa (FIG 2) discloses “further comprising: a seal (unnumbered seal b/n 18’, 22) engaging the second portion of the suction plug (seal engages left end of 22).”  

Regarding claim 11, Gamboa (FIG 2) discloses “further comprising: an annular groove (annular recess in 12 that surrounds the seal and 18’) formed in the housing such that the groove surrounds the suction plug (see FIG 2); in which the seal is installed within the groove (see FIG 2).”  

Regarding claim 12, Gamboa (FIG 2) discloses “in which the second portion (22) comprises a plurality of sections (section left of taper, section at and to the right of taper) along a length of the second portion, in which each section has a different diameter (see FIG 2), and in which the section having the greatest diameter is positioned adjacent the seal (see FIG 2).”
  
Regarding claim 13, Gamboa (FIG 2) discloses “in which the first portion (18’) projects from the external surface of the housing (see FIG 2).”  

Regarding claim 14, Gamboa (FIG 2) discloses “in which the vertical and horizontal bores intersect to form an internal chamber (see FIG 2); in which the vertical bore has first (upper) and second (lower) sections, each section independently interconnecting the internal chamber and the external surface of the housing (see FIG 2); in which the horizontal bore has third (left) and fourth (right) sections, each section independently interconnecting the internal chamber and the external surface of the housing (see FIG 2); and in which the suction plug (18’, 22) is installed within the fourth section (see FIG 2), the fluid end assembly further comprising: a component (78) installed within the third section; and a reciprocating plunger (82) disposed within the component.”

Regarding claim 16, Gamboa (FIG 2) discloses “An apparatus, comprising: a suction plug (18’, 22) configured for installation within a horizontal bore (horizontal bore in 12) formed in a fluid end housing (12), in which the horizontal bore is joined to an external surface (exterior of 12) of the fluid end housing by a beveled surface (beveled surface at right end of horizontal bore that abuts 22); the suction plug comprising: a first portion (18’) joined to a second portion (22) by a tapered portion (tapered right flange of 22 that abuts 18’), in which the tapered portion is configured to mate with the beveled surface of the housing (see FIG 2); in which the second portion comprises a plurality of sections (section left of taper, section at and to the right of taper) along a length of the second portion (see FIG 20, in which each section has a different diameter (see FIG 2), in which the section having the greatest diameter is configured to be positioned adjacent a seal (seal b/n 18’ and 22); and in which the suction plug is of single-piece construction (although not monolithic, it is understood to be “single piece” as they are a single assembly) and is sized to form a barrier to fluid flow when installed within the horizontal bore  (see FIG 2, blocks right opening).”

Regarding claim 20, Gamboa (FIG 2) discloses “A fluid end assembly, comprising: a housing (12) having an external surface (exterior) and a vertical bore (vertical bore where 21, 20 reside) extending therethrough, and a horizontal bore (horizontal bore where 22 resides) extending therethrough that intersects the vertical bore (see FIG 2); the suction plug of claim 16 installed within the horizontal bore (as set forth above); a retainer (16) positioned on the external surface of the housing (see FIG 2), in which the retainer defines a threaded central opening (threaded interior of 16); a retaining nut (18) installed within the threaded central opening (see FIG 2); and a fastening system (unnumbered studs/nuts that pass through 16) installed within the retainer and the housing and configured to releasably hold the retaining nut against the suction plug (see FIG 2).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4b is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Orr (US 7290560).

Kim is silent regarding “in which the fastening system comprises a plurality of threaded studs and a plurality of nuts.” Kim does have treaded connectors.
	Orr (FIGs 3-4) teaches fixing a suction plug retainer to a fluid end housing (analogous to Kim) using studs 72 and nuts 78.
	It would have been obvious, before the application’s effective filing date, to modify the threaded fastening system of Kim to instead be “a plurality of threaded studs and a plurality of nuts”, as taught by Orr, as providing a known alternative to achieve the same expected result (fastening system for suction plug retainer) would be within routine skill in the art. One benefit would be to utilize a fastener where the torque-bearing components (nuts) are separate for ease of replacement.  

Claims 7 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayyouk in view of Gamboa.

Regarding claim 7, Bayyouk is silent regarding “in which the first portion is joined to the second portion by a tapered portion.”  
	However, Gamboa (FIG 2) teaches a suction plug assembly analogous to Bayyouk having a tapered contour between a taper on the plug 18’, 22 plug and a bevel on the housing 12, the taper defining the abutment between a large diameter “first portion” 18’ and small diameter “second portion” 22 of the plug.
Therefore it would have been obvious, at the time of filing, to modify the shape of the plug and external surface of Bayyouk such that “in which the first portion is joined to the second portion by a tapered portion”, as taught by Gamboa, as the general structure is disclosed by Bayyouk, and changing the shape of the structure to achieve the same expected result (plug fitting) would be within routine skill in the art. One benefit would be to have a smoother surface (by having a countersunk abutment), reducing the sharp edges in the housing as is known in the art.



    PNG
    media_image3.png
    553
    606
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    561
    734
    media_image2.png
    Greyscale


Regarding claim 16, Bayyouk (FIG 2, including annotated FIG B/C reproduced above) discloses “An apparatus, comprising: a suction plug (68) configured for installation within a horizontal bore  (horizontal bore through 18) formed in a fluid end housing…; the suction plug comprising: a first portion (“P1”) joined to a second portion (“P2”)…; in which the second portion comprises a plurality of sections (“D2”, “D3”, and “D4”) along a length of the second portion (see FIG C), in which each section has a different diameter (see FIG C), in which the section having the greatest diameter (D2) is configured to be positioned adjacent a seal (see FIG C); and in which the suction plug is of single-piece construction (understood to be single-piece) and is sized to form a barrier to fluid flow when installed within the horizontal bore (understood to block opening where it is located).”  
Bayyouk is silent regarding “in which the horizontal bore is joined to an external surface of the fluid end housing by a beveled surface … [the suction plug comprising: a first portion joined to a second portion] by a tapered portion, in which the tapered portion is configured to mate with the beveled surface of the housing”.
	However, Gamboa (FIG 2) teaches a suction plug assembly analogous to Bayyouk having a tapered contour between a taper on the plug 18’, 22 plug and an outside-facing bevel on the housing 12 (read on “external surface” as it partially faces the outside of the housing), the taper defining the abutment between a large diameter “first portion” 18’ and small diameter “second portion” 22 of the plug.
Therefore it would have been obvious, at the time of filing, to modify the shape of the plug and external surface of Bayyouk such that “in which the horizontal bore is joined to an external surface of the fluid end housing by a beveled surface … [the suction plug comprising: a first portion joined to a second portion] by a tapered portion, in which the tapered portion is configured to mate with the beveled surface of the housing”, as taught by Gamboa, as the general structure is disclosed by Bayyouk, and changing the shape of the structure to achieve the same expected result (plug fitting) would be 

Regarding claim 17, Bayyouk (FIG 2, including annotated FIG B/C reproduced above) discloses “in which a diameter of the first portion is greater than the greatest diameter of the second portion (see FIG B).”  

Regarding claim 18, Bayyouk (FIG 2, including annotated FIG B/C reproduced above) discloses “in which the first portion has an outer diameter, Di (large diameter of P1), and the second portion has an outer diameter, D2 (D2); and in which Di is greater than D2 (see FIGs) and Di projects from the external surface  (exterior and the other outward facing surfaces, including 60a; 60 is understood to be an “external surface” since it faces the outside; this is the surface modified by Gamboa) of the fluid end housing when the suction plug is installed within the horizontal bore (see FIGs).”  

Regarding claim 19, Bayyouk (FIG 2, including annotated FIG B/C reproduced above) discloses “in which the second portion further comprises an outer diameter, D3 (“D3”), and an outer diameter, D4 (“D4”); in which the diameter D2 is greater than the diameters D3 and D4 (see FIG C); and in which the diameters D3 and D4 are positioned on opposite sides of the diameter D2 (see FIG C).”  

Claims 8-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of McGuire et al (US 7828053).


    PNG
    media_image4.png
    742
    724
    media_image4.png
    Greyscale

Regarding claim 8, Orr (FIGs 1-4, including annotated FIG D produced above) discloses “A fluid end assembly (FIGs 3-4), comprising: a housing (52) having an external surface (exterior surface) and a vertical bore (vertical path in FIG 4) extending therethrough, and a horizontal bore (horizontal path in FIG 4) extending therethrough that intersects the vertical bore (see FIG 4); in which the horizontal bore is joined to the external surface by a stepped surface (at housing part of “step” 56); in which no threads are formed in a wall of the housing surrounding the horizontal bore adjacent the stepped surface (no stepped portion (plug part of “step”); in which the stepped portion engages the stepped surface of the housing (see FIG 4); and in which the suction plug is of single-piece construction (see FIG 3) and is configured to form a barrier to fluid flow within the horizontal bore (blocks right opening in FIG 4); a retainer (60) positioned on the external surface of the housing (see FIG 4), in which the retainer defines a threaded central opening (where 84 is threaded thereto); a retaining nut (84) installed within the threaded central opening; and a fastening system (72, 78) installed within the retainer and the housing and configured to releasably hold the retaining nut against the suction plug (see FIG 4).”  
Orr is silent regarding “[in which the horizontal bore is joined to the external surface by a] beveled surface … [the suction plug comprises a first portion joined to a second portion by a] tapered portion; in which the tapered portion engages the beveled surface of the housing”. Orr instead has a “step” contour.
However, McGuire (FIG 1) teaches a housing cross-path configuration (structurally analogous to Orr) where some of the openings (at 104a-b) have beveled shapes at an edge such that the bores in the housing transition to the exterior via the beveled surfaces, the beveled surfaces mating with corresponding male tapered parts (112a-b) (analogous to the “suction plug” with regards to their abutment to the housing) to form a tapered contour abutment.
Therefore it would have been obvious, at the time of filing, to modify the shape of the plug and external surface of Orr such that “[in which the horizontal bore is joined to the external surface by a] beveled surface … [the suction plug comprises a first portion joined to a second portion by a] tapered portion; in which the tapered portion engages the beveled surface of the housing”, as taught by McGuire, as the general structure is disclosed by Orr, and changing the shape of the structure to achieve the same expected result (male-female contoured fitting) would be within routine skill in the art. One 

Regarding claim 9, Orr (FIGs 1-4, including annotated FIG D produced above) discloses “in which an outer diameter of the first portion (largest diameter of P1) is greater than an outer diameter of the second portion (see FIG D).”  

Regarding claim 10, Orr (FIGs 1-4, including annotated FIG D produced above) discloses “further comprising: a seal (68) engaging the second portion of the suction plug (see FIG 4).”  

Regarding claim 11, Orr (FIGs 1-4, including annotated FIG D produced above) discloses “further comprising: an annular groove (annular recess where 68 resides) formed in the housing such that the groove surrounds the suction plug (see FIG 4); in which the seal is installed within the groove (see FIG 4).”  

Regarding claim 12, Orr (FIGs 1-4, including annotated FIG D produced above) discloses “in which the second portion comprises a plurality of sections (P2 has two different cylindrical portions forming steps, increasing in diameter left to right) along a length of the second portion, in which each section has a different diameter (see FIG 4), and in which the section having the greatest diameter is positioned adjacent the seal (see FIG 4).”
  
Regarding claim 13, Orr (FIGs 1-4, including annotated FIG D produced above) discloses “in which the first portion projects from the external surface of the housing (see FIG 4, portion of plug that surrounds the eye bolt projects pas the housing edge).”  
Regarding claim 14, Orr (FIGs 1-4, including annotated FIG D produced above) discloses “in which the vertical and horizontal bores intersect to form an internal chamber (cross-chamber in FIG 4); in which the vertical bore has first (top) and second (bottom) sections, each section independently interconnecting the internal chamber and the external surface of the housing (top and bottom openings); in which the horizontal bore has third (left) and fourth (right) sections, each section independently interconnecting the internal chamber and the external surface of the housing (left and right openings); and in which the suction plug is installed within the fourth section (see FIG 4), the fluid end assembly further comprising: a component (unnumbered bolted inner sleeve at left opening) installed within the third section (see FIG 4); and a reciprocating plunger disposed within the component (this is not illustrated; however, in use it is understood that a plunger moves within the left opening/component in a manner conventional in the art; this is evident from FIGs 1-2, Column 1 lines 35-52, and Column 3 lines 10-14).”
  
Regarding claim 15, McGuire (FIG 1), as applied to claim 8, further teaches ”in which the beveled surface is directly joined to the external surface of the housing (see FIG 1).”  

Regarding claim 16, Orr (FIGs 1-4, including annotated FIG D produced above) discloses “An apparatus, comprising: a suction plug (64) configured for installation within a horizontal bore (horizontal path through 52 in FIG 4) formed in a fluid end housing (52), in which the horizontal bore is joined to an external surface (exterior) of the fluid end housing by a stepped surface (at housing part of “step” 56); the suction plug comprising: a first portion (“P1”) joined to a second portion (“P2”) by a stepped portion (plug part of “step”); in which the stepped portion is configured to mate with the stepped surface of the housing (see FIG 4); in which the second portion comprises a plurality of sections (P2 has two different cylindrical portions forming a step, increasing in diameter left to right) along a length of the second portion, in which each section has a different diameter (see FIG D), in which the section having the greatest diameter is configured to be positioned 
Orr is silent regarding “[in which the horizontal bore is joined to the external surface of the fluid end housing by a] beveled surface … [the suction plug comprising: a first portion joined to a second portion by a] tapered portion; in which the tapered portion is configured to mate with the beveled surface of the housing”. Orr instead has a “step” contour.
However, McGuire (FIG 1) teaches a housing cross-path configuration (structurally analogous to Orr) where some of the openings (at 104a-b) have beveled shapes at an edge such that the bores in the housing transition to the exterior via the beveled surfaces, the beveled surfaces mating with corresponding male tapered parts (112a-b) (analogous to the “suction plug” with regards to their abutment to the housing) to form a tapered contour abutment.
Therefore it would have been obvious, at the time of filing, to modify the shape of the plug and external surface of Orr such that  “[in which the horizontal bore is joined to the external surface of the fluid end housing by a] beveled surface … [the suction plug comprising: a first portion joined to a second portion by a] tapered portion; in which the tapered portion is configured to mate with the beveled surface of the housing”, as taught by McGuire, as the general structure is disclosed by Orr, and changing the shape of the structure to achieve the same expected result (male-female contoured fitting) would be within routine skill in the art. One benefit would be to have a smoother surface (by having a countersunk abutment), reducing the sharp edges in the housing as is known in the art.

Regarding claim 17, Orr (FIGs 1-4, including annotated FIG D produced above) discloses “in which a diameter of the first portion is greater than the greatest diameter of the second portion (see FIG D).”  

Regarding claim 20, Orr (FIGs 1-4, including annotated FIG D produced above) discloses “A fluid end assembly, comprising: a housing (52) having an external surface (exterior) and a vertical bore (vertical path in FIG 4) extending therethrough, and a horizontal bore (horizontal path) extending therethrough that intersects the vertical bore (see FIG 4); the suction plug of claim 16 (as modified by McGuire, set forth above) installed within the horizontal bore (see FIG 4); a retainer (60) positioned on the external surface of the housing, in which the retainer defines a threaded central opening (for 84); a retaining nut (84) installed within the threaded central opening; and a fastening system (72, 78) installed within the retainer and the housing and configured to releasably hold the retaining nut against the suction plug (see FIG 4).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753